Citation Nr: 1243394	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, hiatal hernia, and irritable bowel syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and August 2009 rating decision from the Des Moines RO, which granted service connection for tinnitus, assigning a 10 percent evaluation effective September 26, 2008; denied an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression; and denied service connection for gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS), sleep apnea, hearing loss, and erectile dysfunction (ED).  In November 2008 and October 2009, the Veteran submitted a notice of disagreement with all of the denials and subsequently perfected his appeals in February 2010.

In September 2012, the Veteran's attorney sent in treatment records pertaining to the Veteran's left shoulder.  Although his attorney did not explicitly state a claim for service connection, the Board assumes that these records were intended to initiate such a claim.  Thus, the issue of entitlement to service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a gastrointestinal disability, to include GERD, hiatal hernia, and IBS, sleep apnea, hearing loss, and ED and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected PTSD with depression is manifested by sleep disturbance, depressed mood, anxiety, exaggerated startle response, and hypervigilance, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.

Additionally, the October 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, VA treatment records, and Social Security Administration records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other records that he wanted VA to obtain or that he felt were relevant to the present claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA examination for his service-connected PTSD most recently in January 2012.  The examination involved a review of the Veteran's psychiatric history and a thorough examination.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD with depression since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under Diagnostic Code 9411 for his service-connected PTSD with depression.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As referenced above, the Veteran most recently underwent a VA examination for his service-connected PTSD with depression most recently in January 2012.  At that time, he complained of nightmares, difficulty falling or staying asleep, exaggerated startle response, depressed mood, anxiety, and one episode of suicidal ideation since the last VA examination.  He reported spending most of his time reading, watching television, completing jigsaw puzzles, and bird watching.  He also reported that he lived with his girlfriend and that his children and grandchildren visited.  The examiner observed that the Veteran was clean shaven, oriented in all spheres, and had intact attention, concentration, insight, judgment, and memory.  He diagnosed the Veteran with PTSD with depression and assigned him a GAF score of 60.  He concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, without reduced reliability and productivity or total occupational and social impairment.  

The Veteran was previously examined to evaluate the severity of his PTSD and its effect on his employability in November 2009.  At that time, he complained of variable sleep patterns and appetite, difficulty concentrating, and feeling tired all the time.  He reported living with his girlfriend and going into town for coffee one to two times per week, but denied any other social interaction.  He took an antidepressant with good results, but was not engaged in group or individual therapy.  The examiner observed that the Veteran was casually and appropriately dressed with fatigued psychomotor activity, spontaneous speech, a cooperative attitude, appropriate affect, depressed mood, intact attention and orientation to person, place, and time, unremarkable thought process and content, no delusions or hallucinations, average intelligence, and adequate judgment and insight.  The Veteran denied having obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and violent episodes.  Although the examiner noted that the Veteran had difficulty with some activities of daily living, his difficulty appears to stem from his physical, not psychiatric, disabilities.  The examiner diagnosed him with PTSD and major depressive disorder and assigned him a GAF score of 51.  He concluded that the Veteran's physical and psychiatric conditions resulted in social and occupational impairment with reduced reliability and productivity deficiencies in family relations, work, and mood, but not in total social and occupational impairment.  He further commented that the Veteran's fatigue and poor concentration made it unsafe for him to return to work, but indicated that this was the result of both psychiatric and physical problems.

The Veteran was first examined for his instant PTSD claim in June 2009.  At that time, he complained of mild depressive symptoms, including sleep disturbance, difficulty at times with concentration, exaggerated startle response, hypervigilance, and past suicidal thoughts with no current suicidal ideation.  He reported that he lived with his girlfriend of 33 years and that the relationship was "very supportive."  He also indicated that he had other friends in the community and referenced a relationship with his granddaughter.  The examiner noted that the Veteran was appropriately and casually dressed with spontaneous but occasionally hesitant speech, constricted affect with mild dysphoria, depressed mood, intact attention and orientation to person, place, and time, unremarkable thought process and content, adequate judgment and insight, average intelligence, and no hallucinations or delusions.  The Veteran denied experiencing any obsessive or ritualistic behavior, homicidal or suicidal ideation, panic attacks, impaired impulse control, violent episodes, or inability to maintain minimum personal hygiene or perform activities of daily living.  The examiner clarified that, although the Veteran's physical disabilities limited him activities of daily functioning, his PTSD did not.  The examiner diagnosed the Veteran with PTSD, chronic, and major depressive disorder and assigned him a GAF score of 58.  He concluded that the Veteran was doing "fairly well" psychologically with mild to moderate PTSD symptoms and mild depressive symptoms.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records which are generally consistent with the VA examination reports.  VA treatment records reflected the same complaints noted in the VA examination reports, including difficulty sleeping, anxiety, and disturbances in mood, and assigned GAF scores of 53 to 61 for the period on appeal.  

In addition to the medical evidence, the record includes lay statements from the Veteran.  These statements reiterate his complaints of difficulty sleeping and are consistent with the medical evidence of record.  

The evidence of record does not establish that the Veteran's service-connected PTSD with depression warrants more than a 30 percent disability rating.  He did not experience occupational and social impairment with reduced reliability and productivity.  There is no indication that the Veteran experienced problems with speech, memory, judgment, or abstract thinking, weekly panic attacks, or difficulty in establishing and maintaining effective work and social relationships to warrant a higher rating of 50 percent.  Rather, the evidence indicates that the Veteran's psychiatric symptoms did not significantly interfere with his activities of daily living and that he was able to maintain a successful three decade long romantic relationship, as well as other family relationships and friendships.  Although the Veteran was unemployed, there is no indication that it was due to difficulty in establishing and maintaining work relationships.  Similarly, although he reported depressed mood and constricted affect, it did not result in occupational and social impairment with reduced reliability and productivity.  Moreover, the Veteran's GAF scores of 51 to 61 reflect moderate to mild impairment, as is also reflected in the rating criteria for the assignment of a 30 percent evaluation.  The Board notes that the November 2009 VA examiner concluded that the Veteran's physical and psychiatric conditions resulted in social and occupational impairment with reduced reliability and productivity deficiencies in family relations, work, and mood.  However, the level of symptomatology reported by the examiner does not meet the criteria for a higher rating of 50 percent.  Further, to the extent that the examiner is indicating that the Veteran's disability level is 50 percent, he attributed this to both physical and psychiatric conditions, not simply the service-connected PTSD with depression.  As such, a higher rating of 50 percent is not warranted.  

Further, there is no evidence of more severe symptoms, such as deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships to warrant an even higher rating.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned staged ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating contemplate his symptoms, including some occupational and social impairment, sleep disturbances, anxiety, exaggerated startle response, and depressed mood.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Accordingly, the Board finds that the claim of entitlement to a disability rating for PTSD with depression in excess of 30 percent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD with depression is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a gastrointestinal disability, sleep apnea, hearing loss, and ED and entitlement to TDIU.

The Veteran was afforded a VA general medical examination in June 2009 which addressed the etiology of his claimed ED, gastrointestinal disabilities, and sleep apnea.  At that time, the examiner diagnosed the Veteran with GERD/hiatal hernia, ED, and obstructive sleep apnea.  He concluded that the Veteran's diagnosed disorders were not related to his service-connected PTSD because he could not find any medical literature to support such a relationship.  However, subsequent to the June 2009 VA examination, the Veteran and his attorney submitted medical treatise information discussing the relationship between PTSD and PTSD and medication and sexual dysfunction, obstructive sleep apnea, and gastrointestinal disorders.  As the examiner's opinion is based on a complete lack of medical evidence to support a causative relationship and the Veteran has submitted some medical literature showing a possible relationship, the June 2009 VA examiner's opinion is inadequate to decide the claim.  See Barr, supra.

The Veteran has also been afforded two VA audiological examination which have addressed the etiology of his hearing loss.  A June 2009 VA examiner opined that the Veteran's hearing loss was not related to service because he had normal hearing at separation and, therefore, did not experience a permanent significant hearing threshold shift.  The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of this deficiency, the June 2009 VA examiner's opinion is not adequate to decide the claim.  See Barr, supra.  The Board notes that a July 2012 VA examiner stated that the Veteran's hearing loss was at least as likely as not related to his service.  However, his rationale was that the Veteran was already service-connected for hearing loss.  As his rationale was based solely on the incorrect premise that the Veteran was already service-connected for hearing loss, his opinion is not sufficient to grant service connection for hearing loss.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for ED, a gastrointestinal disability, and sleep apnea must be remanded for a new VA examination(s) and opinion(s).

With regard to the Veteran's claim of entitlement to TDIU, the Board notes that the readjudication of the Veteran's claims for service connection for a gastrointestinal disability, sleep apnea, hearing loss, and ED may impact this claim.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's service connection claims, the AMC must readjudicate his claim for TDIU.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Omaha VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  

2.  The Veteran should be afforded examinations with appropriate examiners in order to determine the nature and etiology of his claimed gastrointestinal disorder(s), sleep apnea, hearing loss, and ED.  All indicated studies should be performed.  The claims folder should be provided to the examiners for review of pertinent documents therein, to include the June 2009 and July 2012 VA general medical and audiological examination reports and the medical treatise information submitted by the Veteran and his attorney.  The examination reports should reflect that such a review was conducted.

With regard to the Veteran's claimed gastrointestinal disorders, the examiner must identify all current gastrointestinal disorder(s) and state whether each of diagnosed disorders was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected PTSD with depression.  

With regard to the Veteran's sleep apnea and ED, the examiner(s) must state whether the Veteran's currently diagnosed ED or sleep apnea was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected PTSD with depression.  

With regard to the Veteran's hearing loss, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including in-service noise exposure.  The examiner should specifically comment on the positive and negative nexus opinions of record.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a gastrointestinal disability, to include GERD, hiatal hernia, and IBS, sleep apnea, hearing loss, and ED should be readjudicated.  Thereafter and following any additional development (including additional examination) deemed necessary, the claim of entitlement TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


